PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stiehl et al.
Application No. 16/482,650
Filed: 31 Jul 2019
For: IRRIGATION DEVICE AND SYSTEM FOR DELIVERING PRESSURIZED FLUID TO SAME FOR WOUND LAVAGE AND BIOFILM CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.102(c)(1), filed August 02, 2021, to make 
the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, 
Section II.

The petition is GRANTED. 

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age must be accompanied by evidence showing that at least one of the applicants is 65 years of age, or more, such as a birth certificate or a statement by applicant.  No fee is required.

The instant petition includes a statement from the attorney for Inventor James Bowen Stiehl, attesting to being 65 years of age or more.  Accordingly, to the extent that this application was not already considered special, this application has been granted special status.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center. 
 
 
/TAMIE K. JARRETT/Paralegal Specialist, OPET